Case: 20-40639     Document: 00515976187         Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       August 12, 2021
                                  No. 20-40639                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Theodore William Taylor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 4:17-CR-9-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Theodore William Taylor, federal prisoner # 26966-078, appeals from
   the district court’s denial of his pro se 18 U.S.C. § 3582(c)(1)(A) motion
   seeking compassionate release. We review the district court’s denial for an




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40639       Document: 00515976187          Page: 2     Date Filed: 08/12/2021




                                     No. 20-40639


   abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020).
            The pre-filing administrative exhaustion requirement for a
   compassionate-release motion is not jurisdictional, but it is a mandatory
   claim-processing rule. See United States v. Franco, 973 F.3d 465, 467–68 (5th
   Cir.), cert. denied, 141 S. Ct. 920 (2020). In his Section 3582(c)(1)(A) motion,
   Taylor asserted that he had met the exhaustion requirement and, as
   supporting proof, submitted a copy of the warden’s letter denying Taylor’s
   request for home confinement. The district court denied Taylor’s motion
   for failure to meet the exhaustion requirement because the warden’s letter
   did not show that Taylor had asked the Bureau of Prisons to seek
   compassionate release on his behalf.
            In his opening brief, Taylor repeats his conclusory assertion that he
   met the exhaustion requirement. Although he includes other allegations
   regarding exhaustion in his reply brief, we will not consider those assertions,
   especially when Taylor could have raised them earlier. See United States v.
   Ramirez, 557 F.3d 200, 203 (5th Cir. 2009); see also Theriot v. Par. of Jefferson,
   185 F.3d 477, 491 n.26 (5th Cir. 1999). Because the district court did not
   abuse its discretion by denying Taylor’s motion due to his failure to exhaust,
   we AFFIRM the district court’s judgment on that basis. To the extent that
   Taylor’s opening brief may be construed as a motion for extraordinary relief
   in the form of compassionate release, we DENY that motion.




                                           2